Case 1:16-cr-10096-PBS Document 1262-1 Filed 01/25/21 Page 1 of 1

TRULINCS 99741038 - MILLER, SHAUN - Unit: BRO-D-B

FROM: 99741038

TO: Miller, Ashley

SUBJECT: CERTIFICATE OF SERVICE
DATE: 01/19/2021 02:29:09 PM

CERTIFICATE OF SERVICE

| verify that on this day of 1-19-21, a true copy of the foregoing Motion was mailed to the United States District
Court for the District of Massachusetts-Massachusetts Division for filing.

/sf Shaun Miller

Shaun Miller, Pro Se

Reg. No. 99741-038
Metropolitan Detention Center
80 29th Street

Brooklyn, NY 11232

woos fF.
) o- se
1. O<
i = CO =
mO b— 22
Lite ww LG
ate w oc
12. o>
Lif =z Le
| = a
oO — “9
— nS
= = =>
ome
